SUPPLEMENT Dated May 06, 2011 to the Statutory Prospectus of the Timothy Plan Family of Funds DATED January 31, 2011 In Section 4 of the Statutory Prospectus, “How you Can Buy and Sell Shares,” the table setting forth the sales charges for the Fixed Income Fund and High Yield Bond Fund, appearing on page 63, is deleted and replaced in its entirety with the following table: As a % of Offering Price As a % of Amount Invested Amount Invested Dealer Concession as a Percentage of Offering Price up to $50,000 % % % $50,000 to 99,999 % % % $100,000 to 249,999 % % % $250,000 to 499,999 % % % $500,000 to 749,999 % % % $750,000 to 999,999 % % % $1,000,000 and up (3) % % % ALL PORTIONS OF THE SUMMARY PROSPECTUS NOT CHANGED BY THIS SUPPLEMENT SHALL REMAIN IN FULL FORCE AND EFFECT.
